DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated April 13, 2022 in which claims 1, 3, 4, 7, 8, 11, and 12 have been amended.  Therefore, claims 1-12 are currently pending in the application.

Examiner Request
The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   The claims are directed to a method which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
Claim 1 recites the limitations of:
forming an electronic agreement, between the issuer and the recipient, regarding a payment covering the credit, the agreed payment being a payment from a payment service provider of the recipient to a payment service provider of the issuer outside the payment channel, wherein the electronic agreement is formed via an exchange between the issuer and the recipient of cryptographically signed electronic messages; 
freezing on the payment channel with respect to the issuer, according to the electronic agreement, at least an amount of the credit of the issuer for an agreed-upon time allowed for the agreed payment, wherein the payment channel is a trustless channel anchored in a blockchain, via which the issuer and the recipient electronically transfer credits between the issuer and the recipient without any blockchain operations and without involvement of the blockchain;
registering on the payment channel the payment service provider of the recipient and the payment service provider of the issuer; 
based on a confirmation of the agreed payment taking place, by at least one of the registered payment service provider of the recipient and the registered payment service provider of the issuer, within the agreed-upon time allowed for the agreed payment, automatically releasing the frozen amount of the credit of the issuer and automatically electronically crediting the amount of the credit of the issuer, by the payment channel, to the recipient, the confirmation being in the form of an electronic message; and
based on the confirmation not taking place within the time allowed for payment, automatically releasing the frozen amount of the credit of the issuer by the payment channel to the issuer after the time allowed for payment elapses.
The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, covers registering of a payment means for the completion of a financial transaction, which is a fundamental economic practice.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “payment channel”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “payment channel” language; “forming”, “freezing”, “registering” and “releasing” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  
Claim 1:  but for the generically recited computer language, forming an electronic agreement, between the issuer and the recipient, regarding a payment covering the credit, the agreed payment being a payment from a payment service provider of the recipient to a payment service provider of the issuer outside the payment channel, wherein the electronic agreement is formed via an exchange between the issuer and the recipient of cryptographically signed electronic messages, in the context of the claimed invention encompasses one or more people manually forming an agreement, between the issuer and the recipient, regarding a payment covering the credit, the agreed payment being a payment from a payment service provider of the recipient to a payment service provider of the issuer outside the payment channel, wherein the electronic agreement is formed via an exchange between the issuer and the recipient of signed messages.
but for the generically recited computer language, freezing on the payment channel with respect to the issuer, according to the electronic agreement, at least an amount of the credit of the issuer for an agreed-upon time allowed for the agreed payment, wherein the payment channel is a trustless channel anchored in a blockchain, via which the issuer and the recipient electronically transfer credits between the issuer and the recipient without any blockchain operations and without involvement of the blockchain, in the context of the claimed invention encompasses one or more people manually freezing at least an amount of the credit of the issuer for an agreed-upon time allowed for the agreed payment via which the issuer and the recipient transfer credits between the issuer and the recipient.
but for the generically recited computer language, registering on the payment channel the payment service provider of the recipient and the payment service provider of the issuer, in the context of the claimed invention encompasses one or more people manually registering the payment service provider of the recipient and the payment service provider of the issuer.
but for the generically recited computer language, based on a confirmation of the agreed payment taking place, by at least one of the registered payment service provider of the recipient and the registered payment service provider of the issuer, within the agreed-upon time allowed for the agreed payment, automatically releasing the frozen amount of the credit of the issuer and automatically electronically crediting the amount of the credit of the issuer, by the payment channel, to the recipient, the confirmation being in the form of an electronic message, in the context of the claimed invention encompasses one or more people manually releasing the frozen amount of the credit of the issuer and crediting the amount of the credit of the issuer to the recipient.
but for the generically recited computer language, based on the confirmation not taking place within the time allowed for payment, automatically releasing the frozen amount of the credit of the issuer by the payment channel to the issuer after the time allowed for payment elapses, in the context of the claimed invention encompasses one or more people manually releasing the frozen amount of the credit of the issuer to the issuer after the time allowed for payment elapses.
Claim 3:  but for the generically recited computer language, wherein: in response to proof of the electronic agreement, the payment service provider of the recipient checks its registration with the payment channel; and based on the payment service provider of the recipient finding the electronic agreement to be valid, the payment service provider of the recipient carries out the payment and delivers a first confirmation to the issuer and the recipient, in the context of the claimed invention encompasses one or more people manually the payment service provider of the recipient checks its registration and based on the payment service provider of the recipient finding the agreement to be valid, the payment service provider of the recipient carries out the payment and delivers a first confirmation to the issuer and the recipient.
Claim 4:  but for the generically recited computer language, wherein: in response to proof of the electronic agreement, the payment service provider of the recipient informs at least the payment service provider of the issuer about the payment to be carried out; and based on the payment service provider of the issuer approving the payment, the payment service provider of the issuer delivers a first confirmation, in the context of the claimed invention encompasses one or more people manually the payment service provider of the recipient informs at least the payment service provider of the issuer about the payment to be carried out; and based on the payment service provider of the issuer approving the payment, the payment service provider of the issuer delivers a first confirmation.

Claims 11 and 12 are substantially similar to claim 1, thus, they are rejected on similar grounds.

This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “payment channel”, to perform the “forming”, “freezing”, “registering” and “releasing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “payment channel”, to perform the “forming”, “freezing”, “registering” and “releasing”  amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it”, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19, 2018.  Dependent claims 2 and 5-10 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes a generically recited computing element non-meaningfully applying the Judicial Exception.  No additional element currently recited renders the claims to be significantly more than the cited Judicial Exception. (Step 2B: No)

Therefore, claims 1-12 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gueye, U.S. Patent Application Publication Number 2018/0216946; in view of Watanabe, Non-Patent Literature October 24, 2018.
As per claim 1,
Gueye explicitly teaches:
forming an electronic agreement, between the issuer and the recipient, regarding a payment covering the credit, the agreed payment being a payment from a payment service provider of the recipient to a payment service provider of the issuer outside the payment channel, wherein the electronic agreement is formed via an exchange between the issuer and the recipient of cryptographically signed electronic messages; (Gueye US20180216946 at paras. 1112-1115) (All payments in IUNGO network will be token based. IUNGO ORG will generate IUNGO tokens sometime after the ICO event. Tokens will be backed by ERC20 compatible smart contracts on the public Ethereum network. To facilitate faster payment cycles, an off-chain micropayment mechanism will be utilized. In addition to standard ERC20 functions available for invocation, the IUNGO Token contract will expose functions needed to set-up and synchronize one way, zero trust, state channel based, off-chain micropayment channels. To open a payment channel one party will freeze a selected amount of tokens for the benefit of a receiving party. A selected amount can also be equal to zero. This frozen amount can be increased on-chain by the sending party at any time. However, there will be no way to return frozen tokens back to the sender's account. By monitoring events emitted by the Token contract, the receiver can detect payment channel creation events and track the amount of Tokens frozen. When the sending party decides to send an amount to the receiving party, it generates a signed offer confirming an un-revocable intend to part with specified amount of Tokens to the benefit of the receiver and sends this message off-chain to the receiver. )
freezing on the payment channel with respect to the issuer, according to the electronic agreement, at least an amount of the credit of the issuer for an agreed-upon time allowed for the agreed payment, wherein the payment channel is a trustless channel anchored in a blockchain, via which the issuer and the recipient electronically transfer credits between the issuer and the recipient without any blockchain operations and without involvement of the blockchain; (Gueye US20180216946 at paras. 1112-1115) (To facilitate faster payment cycles, an off-chain micropayment mechanism will be utilized. In addition to standard ERC20 functions available for invocation, the IUNGO Token contract will expose functions needed to set-up and synchronize one way, zero trust, state channel based, off-chain micropayment channels. To open a payment channel one party will freeze a selected amount of tokens for the benefit of a receiving party.)
based on a confirmation of the agreed payment taking place, by at least one of the registered payment service provider of the recipient and the registered payment service provider of the issuer, within the agreed-upon time allowed for the agreed payment, automatically releasing the frozen amount of the credit of the issuer and automatically electronically crediting the amount of the credit of the issuer, by the payment channel, to the recipient, the confirmation being in the form of an electronic message; and (Gueye at paras 1111-11156) (When invoked to settle the offer the Token contract will check if the settlement should be processed. First, both signatures are checked for validity and the signers match sender and receiver. Then the offer serial number is checked to determine if it is greater than the last offer processed by the contract to reject repeated attempts to settle the same offer. Subsequently, the frozen plus balance amount of the sender's account is checked to verify it is greater than amount offered. If all checks are passed, the serial number of the offer is saved in the state memory of the Token contract, the commission for IUNGO ORG is calculated, the amount promised is deducted from sender's account and the amount minus commission is deposited to receiver's account. The commission amount is deposited to the benefit of IUNGO ORG. It should be noted that an offer and all signatures are passed as input to settlement function so that the contract can be invoked by any 3rd party willing to pay for the gas used and still produce expected results. Service gateways will act as an intermediary between wallets and the blockchain and will cover transaction gas costs. The zero risk guarantee does not come without some responsibilities on the receiving side. The receiver should always track the amounts frozen and offered by the sender and refuse to accept payment offers not covered by the frozen amount if it expects zero risk of not being payed. The zero risk payment scheme allows the sender to trade the costs of updating the frozen amount (by invoking the contract) on-chain more often for less risk of leaving unused tokens frozen. It also helps to reduce the contract invocation gas costs covered by the receiver by being more time tolerant. The receiver can trade a lower gas price for a longer wait time that the transaction will spend in pending transaction pool without increasing the risk of not being paid.

Gueye does not explicitly teach, however, Watanabe does explicitly teach:
	registering on the payment channel the payment service provider of the recipient and the payment service provider of the issuer; (Watanabe October 24, 2018 at Fig. 1 and pp. 3-4 ) (The setup involves opening the Bitcoin simple payment channel and registering a transaction template in the consortium chain. First, to open the typical simple payment channel shown in section II-A, the user and service provider create a 2-of-2 multi-signature address αm and broadcast a funding transaction Tf to the Bitcoin network. This transaction Tf sends the user’s bitcoins to the multi-signature accounts, where the amount is denoted as σf. For a refund on Tf, we use a relative time-lock by applying OP CSV [16] to the multi-signature accounts; if the time-lock expires, the user can securely return all deposits to his/her wallet.  Also, Niji allows Bitcoin payments within the payment channel to trigger automatic execution of the service deployed on the consortium chain. To achieve this, the payee does not locally verify an update transaction received from the payer; instead, the EVM smart contract validates these in a consortium chain.  Niji provides an autonomous process from payment to execution of a contract, without any mediators.)
	based on the confirmation not taking place within the time allowed for payment, automatically releasing the frozen amount of the credit of the issuer by the payment channel to the issuer after the time allowed for payment elapses.  (Watanabe October 24, 2018 at Fig. 1 and pp. 3-4 ) (The setup involves opening the Bitcoin simple payment channel and registering a transaction template in the consortium chain. First, to open the typical simple payment channel shown in section II-A, the user and service provider create a 2-of-2 multi-signature address αm and broadcast a funding transaction Tf to the Bitcoin network. This transaction Tf sends the user’s bitcoins to the multi-signature accounts, where the amount is denoted as σf. For a refund on Tf, we use a relative time-lock by applying OP CSV [16] to the multi-signature accounts; if the time-lock expires, the user can securely return all deposits to his/her wallet.  Also, Niji allows Bitcoin payments within the payment channel to trigger automatic execution of the service deployed on the consortium chain. To achieve this, the payee does not locally verify an update transaction received from the payer; instead, the EVM smart contract validates these in a consortium chain.  Niji provides an autonomous process from payment to execution of a contract, without any mediators.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gueye and Watanabe to provide the above noted limitations because it allows for a payment channel built on the consortium chain where the process from payment to service provision runs autonomously.  (Watanabe at Abstract and pg. 1).
Claims 11 and 12 are substantially similar to claim 1, thus, they are rejected on similar grounds.

Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gueye, U.S. Patent Application Publication Number 2018/0216946; in view of Watanabe, Non-Patent Literature October 24, 2018 as applied to claims 1, 11, and 12 above, and further in view of Ehrlich-Quinn, U.S. Patent Application Publication Number 2019/0236594.
As per claim 2, Gueye and Watanabe do not explicitly teach, however, Ehrlich-Quinn explicitly teaches:  
wherein, in addition to a value of the credit, a collateral security is frozen on the payment channel, and when the time allowed for payment elapses and the payment does not occur, the collateral security is automatically released by the payment channel for the issuer.  (Ehrlich-Quinn 2019/0236594 at paras. 30-35 and45-47) ("In one or more embodiments of the invention, the proof of cash module 120 includes functionality to enable payments to be made to third parties (non-users of the platform). In this way, the cryptographic ledger platform 100 could provide the money-transfer and remittance services currently supplied by intermediaries such as Western Union and Moneygram. A user of the mobile device in the aforementioned figures can initiate a remittance transfer with another user by entering an amount, proposed exchange rate (optionally set by the platform 100), and identification information of a recipient in the receiving location. The cryptographic ledger platform 100 receives the request for the remittance transfer and matches the request to a provider (e.g., another user who had indicated their willingness to provide exchange services). Once the match is made, the cryptographic ledger platform 100 deposits cryptographic currency tokens from the account of the sending user into an escrow account within one of the native ledger repositories 130, and notifies the provider of the pending transaction.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gueye, Watanabe, and Ehrlich-Quinn to provide for the above noted limitations because it allows for a cryptographic currency and application platform enabling financial transaction and general computing capabilities and bootstrapping a cryptographic ledger based on stake in a fiat currency, such that stakes are distributed in proportion to the existing allocation of the fiat currency, rather than being purely bootstrapped in the manner of existing cryptocurrencies.  (Ehrlich-Quinn at Abstract and paras. 2-6).
As per claim 3, Gueye and Watanabe do not explicitly teach, however, Ehrlich-Quinn explicitly teaches:  
wherein: in response to proof of the electronic agreement, the payment service provider of the recipient checks its registration with the payment channel; and based on the payment service provider of the recipient finding the electronic agreement to be valid, the payment service provider of the recipient carries out the payment and delivers a first confirmation to the issuer and the recipient.  (Ehrlich-Quinn at paras.  45-47) ("A user of the mobile device in the aforementioned figures can initiate a remittance transfer with another user by entering an amount, proposed exchange rate (optionally set by the platform 100), and identification information of a recipient in the receiving location. The cryptographic ledger platform 100 receives the request for the remittance transfer and matches the request to a provider (e.g., another user who had indicated their willingness to provide exchange services). Once the match is made, the cryptographic ledger platform 100 deposits cryptographic currency tokens from the account of the sending user into an escrow account within one of the native ledger repositories 130, and notifies the provider of the pending transaction. Upon receiving the notification of the pending transaction (e.g., via their mobile device), the provider contacts the recipient of the remittance and schedules delivery or pickup of the funds. This can include a digital transfer in the local currency or transfer of fiat banknotes to the recipient. Once the transfer is made, the provider can send proof of completion of the transaction (e.g., photographic evidence, signature confirmation, digital signature) to the cryptographic ledger platform 100 in order to release the cryptographic tokens from escrow. The tokens are then transferred to the provider and the remittance is completed.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gueye, Watanabe, and Ehrlich-Quinn to provide for the above noted limitations because it allows for a cryptographic currency and application platform enabling financial transaction and general computing capabilities and bootstrapping a cryptographic ledger based on stake in a fiat currency, such that stakes are distributed in proportion to the existing allocation of the fiat currency, rather than being purely bootstrapped in the manner of existing cryptocurrencies.  (Ehrlich-Quinn at Abstract and paras. 2-6).
As per claim 4, Gueye and Watanabe do not explicitly teach, however, Ehrlich-Quinn explicitly teaches:  
wherein: in response to proof of the electronic agreement, the payment service provider of the recipient informs at least the payment service provider of the issuer about the payment to be carried out; and based on the payment service provider of the issuer approving the payment, the payment service provider of the issuer delivers a first confirmation.  (Ehrlich-Quinn at paras. 45-47 and 242-244) (" Upon receiving the notification of the pending transaction (e.g., via their mobile device), the provider contacts the recipient of the remittance and schedules delivery or pickup of the funds. This can include a digital transfer in the local currency or transfer of fiat banknotes to the recipient. Once the transfer is made, the provider can send proof of completion of the transaction (e.g., photographic evidence, signature confirmation, digital signature) to the cryptographic ledger platform 100 in order to release the cryptographic tokens from escrow. The tokens are then transferred to the provider and the remittance is completed. As shown in this example, the cryptographic ledger platform enables a sender in one country to deposit cash, which is then transferred on the network as cryptographic money, and then provided as local cash to a recipient in a different country or geographic location. Providers in the example shown, and in other embodiments of the invention, can be individual users and/or businesses with physical locations. Existing merchants can easily act as providers in the exemplary system, practically no required investment or associated startup costs.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gueye, Watanabe, and Ehrlich-Quinn to provide for the above noted limitations because it allows for a cryptographic currency and application platform enabling financial transaction and general computing capabilities and bootstrapping a cryptographic ledger based on stake in a fiat currency, such that stakes are distributed in proportion to the existing allocation of the fiat currency, rather than being purely bootstrapped in the manner of existing cryptocurrencies.  (Ehrlich-Quinn at Abstract and paras. 2-6).
As per claim 5, Gueye and Watanabe do not explicitly teach, however, Ehrlich-Quinn explicitly teaches:  
wherein the first confirmation triggers the credit and the release of the collateral security.  (Ehrlich-Quinn at paras. 45-47 and 242-244) (" Upon receiving the notification of the pending transaction (e.g., via their mobile device), the provider contacts the recipient of the remittance and schedules delivery or pickup of the funds. This can include a digital transfer in the local currency or transfer of fiat banknotes to the recipient. Once the transfer is made, the provider can send proof of completion of the transaction (e.g., photographic evidence, signature confirmation, digital signature) to the cryptographic ledger platform 100 in order to release the cryptographic tokens from escrow. The tokens are then transferred to the provider and the remittance is completed. As shown in this example, the cryptographic ledger platform enables a sender in one country to deposit cash, which is then transferred on the network as cryptographic money, and then provided as local cash to a recipient in a different country or geographic location. Providers in the example shown, and in other embodiments of the invention, can be individual users and/or businesses with physical locations. Existing merchants can easily act as providers in the exemplary system, practically no required investment or associated startup costs.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gueye, Watanabe, and Ehrlich-Quinn to provide for the above noted limitations because it allows for a cryptographic currency and application platform enabling financial transaction and general computing capabilities and bootstrapping a cryptographic ledger based on stake in a fiat currency, such that stakes are distributed in proportion to the existing allocation of the fiat currency, rather than being purely bootstrapped in the manner of existing cryptocurrencies.  (Ehrlich-Quinn at Abstract and paras. 2-6).
As per claim 6, Gueye and Watanabe do not explicitly teach, however, Ehrlich-Quinn explicitly teaches:  
wherein the first confirmation triggers the credit and the release of the collateral security.  (Ehrlich-Quinn at paras. 45-47 and 242-244) (" Upon receiving the notification of the pending transaction (e.g., via their mobile device), the provider contacts the recipient of the remittance and schedules delivery or pickup of the funds. This can include a digital transfer in the local currency or transfer of fiat banknotes to the recipient. Once the transfer is made, the provider can send proof of completion of the transaction (e.g., photographic evidence, signature confirmation, digital signature) to the cryptographic ledger platform 100 in order to release the cryptographic tokens from escrow. The tokens are then transferred to the provider and the remittance is completed. As shown in this example, the cryptographic ledger platform enables a sender in one country to deposit cash, which is then transferred on the network as cryptographic money, and then provided as local cash to a recipient in a different country or geographic location. Providers in the example shown, and in other embodiments of the invention, can be individual users and/or businesses with physical locations. Existing merchants can easily act as providers in the exemplary system, practically no required investment or associated startup costs.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gueye, Watanabe, and Ehrlich-Quinn to provide for the above noted limitations because it allows for a cryptographic currency and application platform enabling financial transaction and general computing capabilities and bootstrapping a cryptographic ledger based on stake in a fiat currency, such that stakes are distributed in proportion to the existing allocation of the fiat currency, rather than being purely bootstrapped in the manner of existing cryptocurrencies.  (Ehrlich-Quinn at Abstract and paras. 2-6).
As per claim 7, Gueye and Watanabe do not explicitly teach, however, Ehrlich-Quinn explicitly teaches:  
wherein: when the payment service provider of the issuer receives the payment, the payment service provider of the issuer delivers a second confirmation to the issuer and the recipient; and the second confirmation triggers the credit and the release of the collateral security.  (Ehrlich-Quinn at paras. 45-47) ("In one or more embodiments of the invention, the proof of cash module 120 includes functionality to enable payments to be made to third parties (non-users of the platform). In this way, the cryptographic ledger platform 100 could provide the money-transfer and remittance services currently supplied by intermediaries such as Western Union and Moneygram. A user of the mobile device in the aforementioned figures can initiate a remittance transfer with another user by entering an amount, proposed exchange rate (optionally set by the platform 100), and identification information of a recipient in the receiving location. The cryptographic ledger platform 100 receives the request for the remittance transfer and matches the request to a provider (e.g., another user who had indicated their willingness to provide exchange services). Once the match is made, the cryptographic ledger platform 100 deposits cryptographic currency tokens from the account of the sending user into an escrow account within one of the native ledger repositories 130, and notifies the provider of the pending transaction. Upon receiving the notification of the pending transaction (e.g., via their mobile device), the provider contacts the recipient of the remittance and schedules delivery or pickup of the funds. This can include a digital transfer in the local currency or transfer of fiat banknotes to the recipient. Once the transfer is made, the provider can send proof of completion of the transaction (e.g., photographic evidence, signature confirmation, digital signature) to the cryptographic ledger platform 100 in order to release the cryptographic tokens from escrow. The tokens are then transferred to the provider and the remittance is completed. As shown in this example, the cryptographic ledger platform enables a sender in one country to deposit cash, which is then transferred on the network as cryptographic money, and then provided as local cash to a recipient in a different country or geographic location. Providers in the example shown, and in other embodiments of the invention, can be individual users and/or businesses with physical locations. Existing merchants can easily act as providers in the exemplary system, practically no required investment or associated startup costs.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gueye, Watanabe, and Ehrlich-Quinn to provide for the above noted limitations because it allows for a cryptographic currency and application platform enabling financial transaction and general computing capabilities and bootstrapping a cryptographic ledger based on stake in a fiat currency, such that stakes are distributed in proportion to the existing allocation of the fiat currency, rather than being purely bootstrapped in the manner of existing cryptocurrencies.  (Ehrlich-Quinn at Abstract and paras. 2-6).
As per claim 8, Gueye and Watanabe do not explicitly teach, however, Ehrlich-Quinn explicitly teaches:  
wherein: when the payment service provider of the issuer receives the payment, the payment service provider of the issuer delivers a second confirmation to the issuer and the recipient; and the second confirmation triggers the credit and the release of the collateral security.  (Ehrlich-Quinn at paras. 45-47)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gueye, Watanabe, and Ehrlich-Quinn to provide for the above noted limitations because it allows for a cryptographic currency and application platform enabling financial transaction and general computing capabilities and bootstrapping a cryptographic ledger based on stake in a fiat currency, such that stakes are distributed in proportion to the existing allocation of the fiat currency, rather than being purely bootstrapped in the manner of existing cryptocurrencies.  (Ehrlich-Quinn at Abstract and paras. 2-6).
As per claim 9, Gueye and Watanabe do not explicitly teach, however, Ehrlich-Quinn explicitly teaches:  
wherein: when an agreed-upon execution time elapses between the first confirmation and the second confirmation, the collateral security is also credited to the recipient.  (Ehrlich-Quinn at paras. 311-315) (" In another alternate embodiment, the owner of Device 2 may become a bailor by entrusting Device 2 to the bill owner, who operates Device 2 in proxy-verification mode linked to the bill owner's account. Rather than requiring a note-return confirmation message before the funds are released, in that embodiment the platform may require a device-return confirmation message from the owner of Device 2, authenticated by a security factor other than possession of the device itself, such as a password or fingerprint. Upon receiving the authenticated device-return confirmation message, the platform releases the funds to the bill owner's account.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gueye, Watanabe, and Ehrlich-Quinn to provide for the above noted limitations because it allows for a cryptographic currency and application platform enabling financial transaction and general computing capabilities and bootstrapping a cryptographic ledger based on stake in a fiat currency, such that stakes are distributed in proportion to the existing allocation of the fiat currency, rather than being purely bootstrapped in the manner of existing cryptocurrencies.  (Ehrlich-Quinn at Abstract and paras. 2-6).
As per claim 10, Gueye and Watanabe do not explicitly teach, however, Ehrlich-Quinn explicitly teaches:  
wherein: when an agreed-upon execution time elapses between the first confirmation and the second confirmation, the collateral security is also credited to the recipient.  (Ehrlich-Quinn at paras. 311-315)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gueye, Watanabe, and Ehrlich-Quinn to provide for the above noted limitations because it allows for a cryptographic currency and application platform enabling financial transaction and general computing capabilities and bootstrapping a cryptographic ledger based on stake in a fiat currency, such that stakes are distributed in proportion to the existing allocation of the fiat currency, rather than being purely bootstrapped in the manner of existing cryptocurrencies.  (Ehrlich-Quinn at Abstract and paras. 2-6).

Response to Arguments
Applicant’s arguments filed on April 13, 2022 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-12, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea.  
Examiner disagrees, however, and notes that the Method of Organizing Human Activity in this application relates to the completion of a financial transaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
24.	Applicant’s arguments with respect to the § 102 rejections of claim 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI  can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
/MERRITT J HASBROUCK/Examiner, Art Unit 3693